       Case 1:19-cv-01148-RB-CG Document 58 Filed 02/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JANE DOE,

             Plaintiff,

v.                                                         No. CV 19-1148 RB/CG

BENNY CHEE, et al.,

             Defendants.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record and after conferring

with counsel. IT IS HEREBY ORDERED that a status conference will be held by

telephone on Wednesday, April 14, 2021, at 1:30 p.m. The parties shall call Judge

Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and enter the

Access Code 7467959, to be connected to the proceedings.

     IT IS SO ORDERED.



                                ________________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
